ITEMID: 001-98559
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SAYGILI AND BİLGİÇ v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 10;Non-pecuniary damage - award;Pecuniary damage - claim dismissed
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. The applicants were born in 1966 and 1972 respectively and live in Istanbul. Mr Saygılı (“the first applicant”) is the owner of a daily newspaper, Günlük Evrensel, and Mr Bilgiç (“the second applicant”) is its editor-in-chief. Until 22 July 2001 the first applicant owned another daily newspaper named Yeni Evrensel.
6. On 23 November 2000 the First Chamber of the Istanbul State Security Court convicted Mr Bülent Falakaoğlu, the editor-in-chief of Yeni Evrensel, of the offence defined in Article 312 § 2 of the Penal Code for certain articles published therein. The conviction entailed certain measures being taken against Yeni Evrensel. Pursuant to Additional Article 2 § 1 of the Press Act (law no. 5680) then in force, the court ordered the newspaper to cease publication for a period of one month.
7. On 18 June 2001, while the closure order was yet to be executed, the applicants notified the office of the Istanbul Governor of their intention to publish a new newspaper, named Günlük Evrensel.
8. On 22 July 2001 Mr Saygılı ceased Yeni Evrensel's publication. The following day he launched Günlük Evrensel with a new editor-in-chief, Mr Bilgiç, and a new team of columnists.
9. On 8 September 2001 a number of police officers came to the applicants' printing headquarters to execute the closure order. They found that the applicants had discontinued Yeni Evrensel and started to publish Günlük Evrensel. The officers informed the public prosecutor in Zeytinburnu who, in return, concluded that Günlük Evrensel was Yeni Evrensel's successor.
10. On 13 September 2001 the public prosecutor applied to the Zeytinburnu Magistrates' Court (Sulh Ceza Mahkemesi) for a seizure warrant. The court issued the warrant authorising the seizure of Günlük Evrensel's two recent issues.
11. The same day the applicants filed an objection with the higher criminal court, the Zeytinburnu Criminal Court of First Instance (Asliye Ceza Mahkemesi), asserting that Günlük Evrensel was not Yeni Evrensel's successor. Unconvinced by the applicants' assertions, the court rejected the application without giving any reasons, other than stating that “it was established that Günlük Evrensel was Yeni Evrensel's successor”.
12. For the following 29 days the same sequence of events took place; the prosecutor requested a seizure warrant for the latest issue, the Magistrates' Court granted it and the applicants unsuccessfully lodged a number of objections against those decisions with the Zeytinburnu Court, which repeated its above conclusion in each of its decisions. In their objections the applicants drew the Zeytinburnu Court's attention to the fact that as Günlük Evrensel had first been published on 23 July 2001 and Yeni Evrensel was not officially closed down until 8 September 2001, it could not possibly be Yeni Evrensel's successor. Moreover, Günlük Evrensel had a different editorial team than that of Yeni Evrensel. The applicants also argued that the seizure of Günlük Evrensel was in breach of Articles 6 and 10 of the Convention because, inter alia, the seizure decisions were not adequately reasoned.
13. On 25 September 2001 the applicants wrote to the Ministry of Justice and requested that a written order be issued against the seizure orders. They repeated their arguments under Articles 6 and 10 of the Convention.
14. Meanwhile, the Zeytinburnu prosecutor filed a number of criminal charges against the applicants on the ground that they had breached the shutdown order by issuing a successor newspaper. The charges were joined and examined by the Zeytinburnu Criminal Court of First Instance. On 26 December 2001 the court acquitted the applicants as it found that the two newspapers in question were unrelated. The court also revoked the seizure warrants, which had already been executed by then.
15. Additional Article 2 of the Press Act:
“Where offences [prescribed in Article 312 § 2 of the Penal Code] ... and those threatening national security and general morals are committed via the press, the relevant publication may be ordered to be shut down by the competent court for a period of three days to one month.
Any publication which manifestly succeeds a previous publication that was so ordered ... shall be seized by a warrant to be issued by a magistrates' court.”
VIOLATED_ARTICLES: 10
